Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-15, 18-19 and 22-24 are pending with claims 23-24 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 11/16/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/13/2022.
REPEATED REJECTIONS
The 35 USC 112 rejections of claim 10 of record in the Office Action mailed 11/16/2021 have been repeated for the reasons of record in the Office Action mailed 11/16/2021.
REPEATED/NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “wherein the ultrasonication causes acoustic cavitation within the protein base” in Claim 1, lines 4-5 is new matter.

    PNG
    media_image1.png
    141
    641
    media_image1.png
    Greyscale

Original Claim 1 and the Specification have support for “settings” to cause “acoustic cavitation” but not “ultrasonication” “causes acoustic cavitation”.  

    PNG
    media_image2.png
    167
    682
    media_image2.png
    Greyscale

As previously made of record “settings” do not cause cavitation but rather waves of an effective frequency.  Although Applicant’s amendment filed 5/13/2022 are generally clearer than the original claims there is no support in the disclosure as filed for this new language.  The only apparent generally related support appears to be at page 21 of the Specification where ultrasonication at 20 kHz (20,000 Hz) causes cavitation.  

    PNG
    media_image3.png
    200
    983
    media_image3.png
    Greyscale

There is no specific support in the disclosure as filed that a frequency of 1 Hz, 10 Hz, 20 Hz, 200 Hz or any other frequency other than 20 kHz (20,000 Hz) causes cavitation.
 If this application with Claim 1 were to issue as a patent then it appears another party that subjected protein to sonication at a frequency of 1 Hz, 10 Hz, 20 Hz and/or 200 Hz would infringe Claim 1, however, the disclosure as filed does not have support for a claim of such broad scope.
Applicant is advised to consider amending Claim 1 to specify a frequency of 20,000 Hz.
The phrase “wherein the ultrasonication settings comprise an amplitude between 25 and 100 micrometers, at a frequency in a range from 20 to 20,000 Hz, and at a power in a range from 100 to 400 W” in Claim 10 is new matter.
Amended Claim 10 includes all of the limitations of amended Claim 1.  Claim 1 was amended to state “ultrasonication” causes cavitation instead of “settings” cause cavitation.
The disclosure as filed does not have support for this entire frequency range causing cavitation but rather only 20,000 Hz as disclosed at Page 21 of the Specification.
Applicant is advised to consider amending Claim 10 or Claim 1 to specify a frequency of 20,000 Hz.
Claims 1-15, 18-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the ultrasonication causes acoustic cavitation within the protein base” in Claim 1, lines 4-5 is vague and indefinite as it is unclear whether the application of ultrasonication at all frequencies including 1 Hz, 10 Hz, 20 Hz, 200 Hz or only at 20 kHz (20,000 Hz) is what Applicant means by this language.  The only support appears to be at page 21 of the Specification where ultrasonication at 20 kHz (20,000 Hz) causes cavitation.

    PNG
    media_image1.png
    141
    641
    media_image1.png
    Greyscale

Applicant is advised to consider amending Claim 1 to specify a frequency of 20,000 Hz.
The phrase “settings comprise … a frequency in a range from 20 to 20,000 Hz” in Claim 10, lines 2-3 is vague and indefinite as it is unclear if it is possible for ultrasonication to take place at 20 Hz.

    PNG
    media_image4.png
    101
    643
    media_image4.png
    Greyscale

In Applicant’s Paper filed 5/13/2022 Applicant did not address this rejection in response to the Office Action mailed 11/16/2021.
The phrase “settings comprise … a frequency in a range from 20 to 20,000 Hz” in Claim 10, lines 2-3 is vague and indefinite as it is unclear if cavitation is created for the entire frequency range or just part of the range as the disclosure as filed only has support for a frequency of 20,000 Hz at Page 21 of the Specification and cavitation at other frequencies do not seem possible.
Applicant is advised to consider amending Claim 10 or Claim 1 to specify a frequency of 20,000 Hz.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
As discussed above, in Applicant’s Paper filed 5/13/2022 Applicant did not address the rejection of Claim 10 in response to the Office Action mailed 11/16/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	May 17, 2022